Citation Nr: 9915061	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
atrophic rhinitis.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from June 1948 to March 1968.  
His DD 214 reflects the military occupational specialty of 
aviation structural and hydraulic mechanic.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for bilateral hearing loss and found that 
no new and material evidence had been presented to reopen the 
claims for service connection for a left wrist disorder, a 
left knee disorder and atrophic rhinitis.

The case was previously before the Board in August 1996 when 
it was remanded for further evidentiary development.  The 
case has now been returned for further appellate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for bilateral 
hearing loss has been developed. 

2.  Bilateral defective hearing was initially manifested 
during service.  



CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that when the veteran was 
examined for entry into active service in June 1948, and also 
on physical examinations conducted in June 1951, and June 
1957, his hearing was described as 15/15, bilaterally.  

An audiogram report dated in December 1966 shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
5
20
LEFT
20
10
10
10
25

On audiological evaluation conducted in February 1968, pure 
tone thresholds, in decibels, were as follows when converted 
from ASA to ISO:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10
15
30
LEFT
35
15
20
20
30

The veteran's hearing was also described as 15/15 for spoken 
voice.  The examiner noted moderate hearing loss, left ear; 
moderate high frequency hearing loss in both ears, not 
considered disqualifying.  

Also of record is the report of a service department physical 
examination dated in June 1986 indicating that veteran's 
hearing was normal to conversational tone.  

A medical questionnaire completed by the veteran in August 
1988, reflects his report that he had been working as a sheet 
metal worker since 1984 with noise exposure.  

Clinical records dated in July 1989 stated that an audiogram 
revealed severe high frequency hearing loss in both ears.  On 
physical examination of the veteran's ears, cerumen was 
partially occluding the tympanic membranes.  The assessment 
was bilateral high frequency hearing loss.  Ear irrigation 
and ear protection were recommended.  Progress notes dated in 
June 1990 reflect an assessment of severe high frequency 
hearing loss, both ears, with increase at 3000 Hertz.  

In June 1991 the veteran was referred for a evaluation of a 
significant threshold shift.  It was indicated the veteran's 
right ear was almost totally occluded with wax, but his 
hearing loss was the same in both ears.  

Also of record are the reports of audiologic evaluations 
conducted by the service department medical facilities from 
August 1984 to June 1993.  On the authorized audiological 
evaluation in August 1984 pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
65
LEFT
20
10
20
30
55

Increasing thresholds were noted on subsequent audiograms 
conducted annually until 1993.

On the authorized audiological evaluation in June 1993 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
80
70
LEFT
10
15
35
65 
60

The veteran was issued a notice that a significant threshold 
shift was reflected in the current hearing test data when 
compared to his baseline test results.  It was considered 
that the significant decease in hearing, was possibly 
permanent or temporary, and possibly occupationally related.  
The veteran was advised to wear double ear protection and 
referred to an audiologist.  

When an audiology consultation was conducted subsequently in 
June 1993, it was recorded that the veteran had a history of 
high frequency hearing loss, reportedly noted for the first 
time on retirement from service in 1968.  External auditory 
meatus was clear on the right side and impacted with 
partially occluding cerumen on the left side.  Tympanograms 
were within normal limits in both ears.  The assessment was 
bilateral mild-to-severe sloping high frequency hearing loss, 
significant threshold shift both ears.  

When the veteran testified at his personal hearing at the RO 
in September 1993 he related that hearing difficulties he 
experienced in service had worsened over the subsequent 
years.  He also testified at a hearing before the Board in 
June 1996.  At that time the veteran related that doctors had 
told him his hearing impairment was related to noise 
exposure.  

When the veteran was seen for audiological evaluation in May 
1997, he gave a history of decreased hearing since 1968, 
having been told on his separation examination that he had a 
hearing loss.  Reportedly it had been progressive over the 
years.  He had worked around shipboard noises and aviation 
throughout his period of service in the Navy, with no ear 
protection used until 1951, according to the veteran.  He 
reported that he held numerous jobs from 1968 to 1983 with 
various agencies during government contract work on aircraft 
thus being exposed to a great deal of aviation noises, with 
no hearing monitoring having been performed.  When he was 
employed by "NADAP" in 1983 preemployment hearing 
assessment was performed as well as yearly assessments, and 
ear protection was mandatory.  Tests in C-file showed slight 
decrease over this period of time.  No hearing test had been 
conducted subsequent to 1993.  Since 1993 the veteran had 
many short jobs, some of which involved noise exposure, 
including amusement park jobs.  

On the authorized audiological evaluation in May 1997 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
75
80
LEFT
20
30
45
65
70

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 88 percent in the left ear.  
The VA examiner noted that test results indicated a 
bilateral, mid to high frequency hearing impairment 
accompanied by reduced word recognition ability.  The results 
were considered indicative of those found in individuals who 
presented a history of occupational noise exposure, and 
appeared to have been consistent for the years the veteran 
had been tested at "NADAP," with a slight decrease over the 
years.  The examiner stated that since the veteran had a pre-
existing hearing loss on the pre-employment test for this 
agency and without any earlier previous documentation of 
hearing thresholds either by the Navy or any of the agencies 
with which he was employed prior to 1993 (sic), one could not 
establish when the hearing impairment began.  It was 
considered that his Navy tour certainly indicated hazardous 
noise work environments.  Amplification was recommended for 
each ear.  

Of record is a statement signed by John P. Lyle, M.D., and 
dated in November  1997, reflecting the veteran's reported 
history of working around military aircraft engines during 
service.  The veteran noted deterioration of hearing.  He had 
no pain, infections, vertigo or other otologic complaints 
except tinnitus and hearing difficulty.  Physical examination 
showed some mild bilateral tympanosclerosis of the drums.  
Audiologic tests were interpreted to show a high frequency 
sensorineural hearing loss with a typical noise pattern, 
affecting the speech frequencies, and a 40 decibel speech 
reception threshold.  It was considered that the greatest 
benefit would be achieved with bilateral amplification.  

Entitlement to Service Connection for Bilateral Hearing Loss 
Disability 

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997). Lay testimony may be used to show service 
connection by continuity of symptomatology, as well as to 
show a nexus between the continuity of symptomatology and the 
present disability when "such a relationship is one as to 
which a lay person's observation is competent." Savage, 10 
Vet. App. at 497.  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

For purposes of VA benefits, impaired hearing is considered 
to be a disability when the auditory threshold in any of the 
frequencies 500,1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or the auditory threshold for at least three of 
those frequencies is 26 decibels or greater, or speech 
recognition scores, using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385(1998)

38 C.F.R. § § 3.385 does not preclude service connection for 
a current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service 
"[i]f evidence should sufficiently demonstrate a medical 
relationship between the veteran's inservice exposure to loud 
noise and his current disability, it would follow that the 
veteran incurred an injury in service; the requirements of § 
1110 would be satisfied."  Hensley v. Brown, 5 Vet.App. 155, 
160 (1993), (citing Godfrey v. Derwinski, 2 Vet.App. 352 
(1992).

The evidence in this case shows the veteran incurred 
increased decibel thresholds during active service as 
reflected by comparison of the audiological data reported in 
1966 and 1968.  It was recorded at the time of his discharge 
that the veteran had moderate, left ear hearing loss, and 
moderate high frequency hearing loss in both ears.  Although 
the veteran did not exhibit impaired hearing of the level 
required for VA disability at separation from service,  
current test results reflect audiological data which meet 
those criteria.  Additionally, the veteran is shown to have a 
history of occupational noise exposure both during and 
subsequent to service.  The Board observes that the May 1997 
VA examiner indicated it could not be established when the 
veteran's hearing impairment began, but noted that his Navy 
tour certainly indicated hazardous noise work environments, 
and according to the veteran ear protection was not provided 
during his early years in active service.  Moreover, given 
the assessment of defective hearing at discharge with the 
continuing defective hearing at increased level after 
service, the Board concludes that the evidence in favor of 
the veteran's claim is at least in equipoise with that 
evidence tending to support a denial of his claim.  Thus, 
resolving doubt in his favor, service connection is warranted 
for bilateral hearing loss disability. 


ORDER

Service connection is granted for bilateral hearing loss 
disability.


REMAND

The Board denied service connection for atrophic rhinitis, by 
a decision in June 1984, which is final.  The claim, however, 
will be reopened if new and material evidence has been 
submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  


Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins, the U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") held that a 
three step process is required for reopening claims under the 
holding of the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998): the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

The Board notes that the RO did not cite the full text of 
38 C.F.R. § 3.156, in its January 1993 determination that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
atrophic rhinitis.  The full provision also was not provided 
in either the statement of the case issued in May 1993, or 
the supplemental statement of the case issued in March 1994.  
Moreover, in the supplemental statement of the case issued in 
October 1997 the RO applied the standard for new and material 
evidence which was set forth in the decision of the Court in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This test 
required that, in order to reopen a previously denied claim, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174. 

In this regard the Board notes that in a recent decision, 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The decision in Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363.  Hence, 
the Federal Circuit overruled the Colvin test for purposes of 
reopening claims for the award of veterans' benefits.  

In view of the recent decision by the Federal Circuit in 
Hodge, the veteran's application to reopen the previously 
denied claim for service connection for a psychiatric 
disorder must be analyzed under the definition of new and 
material evidence provided at 38 C.F.R. § 3.156(a) (1998), 
rather than the standard set forth in Colvin.  

Further, it is noted that when the case was previously before 
the Board, the issues included service connection for left 
wrist and left knee disorders.  By a rating action in August 
1998, service connection was granted for a left wrist 
disorder and a left knee disorder, each evaluated as 
10 percent disabling.  While the grants of service connection 
would be considered a full grant of the benefits sought on 
appeal, it appears that disagreement has been entered with 
respect to the 10 percent ratings assigned to those 
disabilities.  See VA Form 1-646, dated in December 1998, 
wherein the veteran's representative expressed disagreement 
with the ratings assigned.  It does not appear, however, that 
the RO has taken any action with respect to these issues.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should also readjudicate the 
issue of whether new and material 
evidence has been submitted sufficient to 
reopen the claim.  In light of the Hodge 
decision, the RO should consider whether 
the evidence submitted by the veteran is 
"material" as defined under 38 C.F.R. 
§ 3.156(a) (1998) rather than under 
Colvin.  If any benefit sought by the 
veteran is not granted, a supplemental 
statement of the case should be issued 
citing all applicable law and 
regulations, to include 38 C.F.R. 
§ 3.156(a), and the veteran and his 
representative should be given an 
opportunity to respond thereto.  

2.  The RO should issue a statement of 
the case concerning the issues of higher 
ratings for the service connected left 
wrist and knee disorders.  If, and only 
if, the veteran perfects an appeal by 
submitting a substantive appeal in 
response, then the RO should certify the 
issues for appellate review.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski 
	Member, Board of Veterans' Appeals
 


 

